Citation Nr: 0938337	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-37 114	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for a thyroidectomy.

2. Entitlement to an initial rating higher than 10 percent 
for right inner ear peripheral lesion.  

3. Entitlement to an initial rating higher than 10 percent 
for a left foot bunionectomy with hallux valgus deformity.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1987 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2009, the Veteran testified that her service-connected 
thyroidectomy, right inner ear peripheral lesion, and left 
foot bunionectomy with hallux valgus deformity have increased 
in severity since she was last examined by VA in February 
2008 and in March 2008.  

The Veteran stated that her thyroid condition caused her to 
be lethargic and to loose her hair.  She indicated Meniere's 
disease, including disequilibrium, may be associated with her 
right inner ear disability.  She stated that she had 
difficulty wearing certain shoes due to the bunionectomy.  

VA records show that in November 2008, the Veteran had 
problems with dizziness and staggering.  In January 2009, an 
ENG showed definite right unilateral weakness and more 
stringent Meniere's disease treatment was indicated.  As the 
evidence suggests a material change in the disabilities since 
the Veteran was last examined by VA in February 2008 and 
March 2008, reexaminations are warranted under 38 C.F.R. 
§ 3.327.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected thyroidectomy.

The examiner is asked to address 
whether the Veteran has digestive, 
skeletal, renal, or cardiovascular 
residuals of the thyroidectomy or 
endocrine dysfunction.  For any 
residuals identified or for any 
endocrine dysfunction describe the 
symptomatology. 

The claims folder should be made available 
to the examiner for review. 

2. Afford the Veteran a VA ear examination 
to determine the current level of severity 
of the service-connected right inner ear 
peripheral lesion.

The examiner is asked to address the 
following:

a). Does the Veteran have Meniere's 
disease and if so, is Meniere's 
disease related to the 
service-connected right inner ear 
peripheral lesion.  If Meniere's 
disease is related to the 
service-connected right inner ear 
peripheral lesion does the Veteran 
have hearing impairment with vertigo 
less than once a month or attacks of 
vertigo with cerebellar gait more 
frequently, with or without tinnitus?




b). If Meniere's disease is not 
shown, are the Veteran's symptoms of 
dizziness and disequilibrium related 
to the service-connected right inner 
ear peripheral lesion.

The claims folder should be made available 
to the examiner for review. 

3. Afford the Veteran a VA foot 
examination to determine the current level 
of severity of the service-connected left 
foot bunionectomy with hallux valgus 
deformity.  

The examiner is asked to comment 
whether the residuals of the left 
foot bunionectomy with hallux valgus 
deformity affects the overall 
function of the foot to a moderately 
severe or severe degree.  

The claims folder should be made available 
to the examiner for review. 

4. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




